Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 01/21/2022 is acknowledged.
The rejection of claims 1-14 under 35 U.S.C 112(b) is withdrawn per amended claims 1, 10 and 13.
The rejection of claim 2 under 35 U.S.C. 112(d) is withdrawn per amended claim 2.
Claims 1, 2, 6, 8, 10-13 have been amended.
Claims 16-22 have been newly added.
Claims 4-5 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The hydrolyzed starch and at least one amylolytic enzyme;”. This statement is interpreted as hydrolyzing a starch hydrolysate all over again. However, neither the specification nor the examples describe a process wherein a starch hydrolysate is provided as a starting material and said starting material is hydrolyzed using an amylolytic enzyme. The specification and the relevant examples describe hydrolyzing cereal flours that are known to be unhydrolyzed commodities. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “a) providing a starting material comprising both the hydrolyzed starch and at least one amylolytic enzyme;”. However, the method of claim 1 is supposed to produce hydrolyzed starch (either pure starch or a material comprising 
Claim 15 recites the limitation "the second amylolytic enzyme" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2009/0005553, hereinafter R1) in view of Adden et al. (US 2012/0040065, hereinafter R2)
Amended Claim 1 is limited to a method for producing a food product wherein starch is hydrolyzed using at least one amylolytic enzyme. The hydrolysis takes place at 55-75 C while using a high-shear mixing device limited to Ring Layer Mixer. The produced food product comprise increased levels of maltose.
Claim 1, 7 - R1 discloses a method for hydrolyzing starch using a high-shear mechanical device. The starch is reacted with a hydrolytic enzyme. Use of the high-shear mechanical device makes possible a decrease in mass transfer, thereby enhancing production of starch hydrolysate. (Abstract)
Claim 3, 5 - R1 discloses that the external high-shear mechanical device provides mixing which accelerates reactant interaction. [0012]
Claim 1, 10, 13, - R1 discloses that when the desired product is a high maltose product, a maltogenic or maltose producing enzyme is used. Saccharification of starch is conducted at pH 4.5-5.5 and a temperature of about 55 C to about 60 C. [0059, 0060, 0062]. 
R1 discloses that  external heat exchangers for heating or cooling may be used. [0048]. Use of direct steam injection as recited in claim 3 would have been a modification of the heating method of R1 and well within one’s ordinary skill in the art. 
R1 discloses that the starch hydrolysate comprises low DE hydrolysate [0051]. 
Claim 11 - R1 teaches of using dispersions of starch at 30-40% (w/w). However, for economic advantages, starch dispersions of higher solids level may be used. [0057]
Instant claim 8 is limited to the use of flours of grains, legumes, or tubers. R1 sets forth a process for hydrolyzing a dispersion of starch using enzymes that could produce high maltose or high glucose product. The use of other materials comprising starch, for instance, grain flours, legume flours or tuber flours would have been motivated and considered a modification of R1 process requiring no undue experimentation. 
Claim 12 is limited to an additional heat treatment. This additional heat treatment step could be simply a pasteurization process of the final product. 
R1 clearly teaches of using a high-shear mixer for producing a starch hydrolysate which comprises a high maltose level. However, R1 does not mention a Ring Layer Mixer as recited in claim 5.
R2 discloses that high shear mixers include ring layer mixers. [0013]. The speed of 500-2500 rpm is the range used by ring layer mixers. 
In summary, hydrolysis of starch containing material to a product comprising high maltose or high glucose is clearly set forth by R1. The use of high shear mixer to improve mass transfer rates, the type of enzymes, the reaction temperature range, reaction pH, starch dispersion solids levels, are taught. R2 discloses that a high-shear mixer may be a ring layer mixer. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 by using a Ring Layer Mixer as motivated by R2. As set forth by R1, the use of a Ring Layer Mixer would have improved the mass transfer rate in the process leading to economic advantage and a more controlled reaction. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a high maltose containing product. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not persuasive.
	1.	Applicant’s description of amend claim 1 is that the starting material comprises hydrolyzed starch.

	2.	Applicant argues that R1 (Hassan) and R2 (Adden) alone or in combination fail to render obvious the present independent claim 1, because the temperature and the Ring Layer Mixer are not disclosed by these references.
	a.	Please see the disclosure of R1 wherein a temperature range of 55 C to about 60 C. [0059, 0060, 0062] is disclosed using a high shear mixer. While R1 does not disclose “Ring Layer Mixer”, R2 clearly teaches that high shear mixers include the “Ring Layer Mixer”. It is evident that the Applicant did not have to make a selection out of a large number of high shear mixers to carry out the process.  A limited number of alternatives in the high shear mixer group did not require undue experimentation. 
	b.	The temperature range taught by R1 overlaps the presently claimed range. Even if such a range were not disclosed by the primary reference, those of ordinary skill in the art know that in enzymatic reactions, temperature is a result effective variable that can be optimized depending on the nature of the enzyme used. It is know in the art that thermotolerant/thermostable enzymes can be used at higher temperatures for a higher reaction rate. 
	3.	Applicant argues that certain steps are not disclosed by the primary reference, for instance step d) subjecting the mixture of step c) to high shear mixing in a Ring Layer Mixer.
	a.	R1 clearly teaches of using a high shear mixing device and its advantages in producing a starch hydrolysate. R2 guides one of ordinary skill in the art to use a Ring Layer Mixer as a high shear mixer. 
verbatim by the cited references as in an anticipation case. 
	4.	Applicant argues that at a temperature of 55-75C under high shear mixing, higher amounts of maltose are formed.
	a.	Please see the disclosure of R1 for temperature range and high shear mixing. Furthermore, R1 clearly teaches of using a beta-amylase or a maltose generating enzyme in the process if high concentrations of maltose are desired. Therefore, the results alleged by Applicant cannot be considered unexpected. 
	b.	Applicant’s reference to Tables 1 and 2 in the specification focuses on a conventional device, e.g. ZL (Memil). However, the high shear device taught and used by the primary reference is not a conventional mixer for hydrolyzing starch. R1 clearly teaches of using a high shear device as presently claimed. The high shear mixing device can easily be a Ring Layer Mixer as disclosed by R2. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791